Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 1 of 27 Page ID #:30



  1 Eric Honig (CSBN 140765)
    LAW OFFICE OF ERIC HONIG
  2 A Professional Law Corporation
    P.O. Box 10327
  3 Marina del Rey, CA 90295
    erichonig@aol.com
  4 Telephone: (310) 699-8051
    Fax: (310) 943-2220
  5
    RICHARD M. BARNETT (CSBN 65132)
  6 A Professional Law Corporation
    105 West F Street, 4th Floor
  7 San Diego, CA 92101
    richardmbarnett@gmail.com
  8 Telephone: (6l9) 231-1182
    Facsimile: (619) 233-3221
  9
    Michael S. Chernis (CSBN 259319)
 10 CHERNIS LAW GROUP P.C.
    Santa Monica Water Garden
 11 2425 Olympic Blvd.
    Suite 4000-W
 12 Santa Monica, CA 90404
    Michael@chernislaw.com
 13 Tel: (310) 566-4388
    Fax: (310) 382-2541
 14
    ERIC D. SHEVIN (CSBN 160103)
 15 Shevin Law Group
    15260 Ventura Boulevard, Suite 1400
 16 Sherman Oaks, California 91403
    eric@shevinlaw.com
 17 tel. 818-784-2700
    fax 818-784-2411
 18
    PAUL L. GABBERT (CSBN 74430)
 19 2530 Wilshire Boulevard
    Second Floor
 20 Santa Monica, CA 90403
    plgabbert@aol.com
 21 Telephone: 424 272-9575
    Facsimile: 310 829-2148
 22
      Attorneys for Plaintiffs Does 1-6
 23
 24                          UNITED STATES DISTRICT COURT
 25                        CENTRAL DISTRICT OF CALIFORNIA
 26                                  WESTERN DIVISION
 27
 28
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 2 of 27 Page ID #:31



  1   DOES 1-6, on behalf of themselves and )            No.
      all others similarly situated,        )
  2                                         )
                    Plaintiffs,             )            EX PARTE APPLICATION FOR
  3                                         )            TEMPORARY RESTRAINING
                           v.               )            ORDER; DECLARATIONS;
  4                                         )            EXHIBIT; PROPOSED ORDER
      UNITED STATES OF AMERICA, and )
  5   MERRICK GARLAND, in his official )
      capacity as United States Attorney )
  6   General,                              )
                                            )
  7                        Defendants.      )
      ________________________________ )
  8                                         )
  9         PLEASE TAKE NOTICE that Class Representative Plaintiffs DOES 1-6
 10   (“Plaintiffs”), on behalf of themselves and all others similarly situated, pursuant to Local
 11   Rule 7-19 hereby apply ex parte to the Court for a temporary restraining order (“TRO”)
 12   for injunctive relief in support of their Class Action Complaint, including production of
 13   a search warrant and return. Counsel for the Defendant United States is Andrew Brown,
 14   Assistant U.S. Attorney, Major Frauds Section, 1100 United States Courthouse, 312
 15   North    Spring     Street,    Los      Angeles,     CA    90012,     (213)    894-0102,
 16   andrew.brown@usdoj.gov. Plaintiffs’ counsel already informed defense counsel by e-
 17   mail of the filing of the Complaint and intended TRO, and will serve him with a copy of
 18   the Complaint and the TRO application immediately after its filing.
 19   Dated: April 15, 2021             Respectfully submitted,
 20                                     LAW OFFICE OF ERIC HONIG
                                        A Professional Law Corporation
 21
                                        RICHARD M. BARNETT
 22
                                        ERIC D. SHEVIN
 23
                                        CHERNIS LAW GROUP P.C.
 24
                                        PAUL L. GABBERT
 25
                                        /s/
 26                                     ________________________________
                                        ERIC HONIG
 27                                     Attorneys for Plaintiffs and the Class
 28                                                2
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 3 of 27 Page ID #:32



  1                                              TABLE OF CONTENTS
  2
      TABLE OF AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
  3
      I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
  4
      II.     FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
  5
              A.       Background on US Private Vault Safe Deposit Boxes. . . . . . . . . . . . . . 1
  6
              B.       Government seizure of Plaintiffs’ property from USPV boxes. . . . . . . . 2
  7
              C.       Plaintiffs each rent a USPV box, maintain control of the box key, and
  8                    stored personal property in their respective box, and have filed this
                       class action seeking injunctive and declaratory relief... . . . . . . . . . . . . . 3
  9
              D.       Injunctive relief requested in Class Action Complaint and TRO.. . . . . . 4
 10
 11   III.    APPLICABLE LAW.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 12           A.       Applicable law for granting TROs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 13           B.       Legal authority in support of the requested TROs. . . . . . . . . . . . . . . . . . 5
 14                    1.       Plaintiffs have standing to seek a TRO.. . . . . . . . . . . . . . . . . . . 5
 15                    2.       Plaintiffs request the Court to order the Defendant
                                government to produce the search warrant and return
 16                             relating to the USPV boxes.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 17                    3.       Plaintiffs request the Court to enjoin the Defendant
                                government from conducting any further investigation
 18                             of class members and their property pending a determination
                                by the Court whether there was particularized probable
 19                             cause as to the search of their individual safe deposit boxes
                                and seizure of their property.. . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 20
                       4.       Plaintiffs request the Court to enjoin the Defendant
 21                             government from informing potential class members
                                that they must provide personal information to the
 22                             government as a condition to claiming return of their
                                property.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 23
                       5.       Plaintiffs, on behalf of themselves and the class members,
 24                             request the court to allow them to file claims for return of
                                their property using a pseudonym; alternatively,
 25                             Plaintiffs request the Court to appoint a special
                                master to administer class members’ claims to boxes
 26                             and property... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 27
 28                                                                i
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 4 of 27 Page ID #:33



  1                 6.       Plaintiffs request the Court to order an extension or
                             temporary suspension of the deadlines for filing
  2                          claims in administrative and judicial forfeiture
                             proceedings instituted by the government against
  3                          the class members’ personal property, at lease until
                             the Court determines the constitutionality of the
  4                          search and seizure of their property.. . . . . . . . . . . . . . . . . . . . 12
  5                 7.       Plaintiffs request the Court to stay discovery in any
                             judicial forfeiture proceedings instituted by the
  6                          government against the class members’ personal
                             property pursuant to 18 U.S.C. §983 pending
  7                          the Court’s determinations as to whether the searches
                             of their boxes and seizures of their property violated
  8                          the Fourth and/or Fifth Amendment... . . . . . . . . . . . . . . . . . . 13
  9                 8.       Plaintiffs request the Court to enjoin the Defendant
                             government from destroying and/or disposing of the
 10                          safe deposit box nests and individual safe deposit boxes,
                             so as to allow access to the boxes using the box holders’
 11                          keys issued by USPV, and enjoin Defendant from
                             depositing into a financial institution any currency
 12                          seized from the boxes, so that Plaintiffs and class members
                             can first have the currency scientifically tested.. . . . . . . . . . . 14
 13
      IV.   DISCUSSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 14
      V.    CONCLUSION... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                           ii
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 5 of 27 Page ID #:34



  1                                           TABLE OF AUTHORITIES
  2
                                                    FEDERAL CASES
  3
      Akiona v. United States, 938 F.2d 158, 161 (9th Cir.1991). . . . . . . . . . . . . . . . . . . . 14
  4
      Alliance for the Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). . . . . . . 5, 16
  5
      Anheuser–Busch, Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348
  6        (9th Cir.1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
  7   Cox v. United States, 2008 WL 477877, at *6 (D. Ariz. Feb. 19, 2008). . . . . . . . . . 17
  8   Doe v. Glanzer, 232 F.3d 1258, 1263 (9th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . 9
  9   Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981). . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 10   Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068
            (9th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 11
      Doe #1 v. Trump (D. Or. 2020) 335 F.R.D. 416, 429. . . . . . . . . . . . . . . . . . . . . . . . . . 6
 12
      Elrod v. Burns, 427 U.S. 347, 373 (1976).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 13
      Evers v. County of Custer, 745 F.2d 1196 1201 (9th Cir. 1984). . . . . . . . . . . . . . . . . 9
 14
      Fyock v. City of Sunnyvale, 25 F. Supp. 3d 1267, 1282 (N.D. Cal. 2014). . . . . . . . . 17
 15
      Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers
 16        Local No. 70 of Alameda Cty., 415 U.S. 423, 439 (1974). . . . . . . . . . . . . . . . . 5
 17   Hilao v. Estate of Marcos,103 F.3d 767, 772 (9th Cir. 1996). . . . . . . . . . . . . . . . . . 11
 18   Hill v. McDonough, 547 U.S. 573, 584 (2006).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 19   Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d411, 422 (4th Cir. 1999). . . . 5
 20   LaDue v. LaFrance Corp., 2006 U.S. Dist. LEXIS 63166
           (E.D. Tex. Oct. 27, 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 21
      Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir.2006). . . . . . . . . . . . . . . . . . . . 14
 22
      Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012). . . . . . . . . . . . . . . . . . 17, 18
 23
      Mockaitis v. Harcleroad, 104 F.3d 1522, 1532 (9th Cir. 1997).. . . . . . . . . . . . . . . . . 8
 24
      Nat’l Urb. League v. Ross, 484 F. Supp. 3d 802, 806 (N.D. Cal. 2020). . . . . . . . . . 17
 25
      Ramsden v. United States, 2 F.3d 322, 324-325 (9th Cir. 1993). . . . . . . . . . . . . . . . 16
 26
      S. Methodist Univ. Ass'n of Women Law Students v. Wynne & Jaffe,
 27         599 F.2d 707, 713 (5th Cir. 1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 28                                                               iii
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 6 of 27 Page ID #:35



  1
      Steffel v. Thompson, 415 U.S. 452, 459, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974). . . . 11
  2
      Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832,
  3         839 n. 7 (9th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  4   United States v. Chadwick, 433 U.S. 1, 11 (1977), abrogated on other
            grounds by California v. Acevedo, 500 U.S. 565 (1991). . . . . . . . . . . . . . . . . 16
  5
      United States v. Howard, 828 F.2d 552, (9th Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . 8
  6
      United States v. Johnson, 256 F.3d 895, 905 (9th Cir. 2001).. . . . . . . . . . . . . . . . . . . 8
  7
      United States v. Jones, 565 U.S. 400, 407 (2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
  8
      United States v. Kitsap Physicians Serv., 314 F.3d 995, 1001 (9th Cir.2002).. . . . . 14
  9
      United States v. Nora, 765 F.3d 1049, 1060 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . 7
 10
      United States v. Ross, 456 U.S. 798, 824 (1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 11
      United States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009). . . . . . . 7
 12
      United States v. Spilotro, 800 F.2d 959, 962 (9th Cir. 1986). . . . . . . . . . . . . . . . . . . 16
 13
      United States v. Wardlow, 528 U.S. 119, 123-24 (2000). . . . . . . . . . . . . . . . . . . . . . . 8
 14
      United States v. Wetselaar, 2013 WL 8206582, at *10 (D. Nev. Dec. 31, 2013). . . 16
 15
      U.S. v. $40,955.00 in U.S. Currency 554 F.3d 752, 758 (9th Cir. 2009). . . . . . . . . . 15
 16
      U.S. v. Real Property Located at 475 Martin Lane, Beverly Hills, CA,
 17          545 F.3d 1134, 1140 (9th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 18   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). . . . . . . . . . . . . . . . 5
 19
 20                                   FEDERAL STATUTES AND RULES
 21
      Fed.R.Civ.P. 53(a)(1)(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 22
      Fed.R.Civ.P. 65(a)-(b).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 23
      Fed.R.Crim.P. 41(f)(1)(B) and (D). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 24
      Fed.R.Crim.P. 41(f)(1)(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 25
      Fed.R.Crim.P. 41(g). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 16
 26
      U.S. Const. amend. IV. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
 27
 28                                                              iv
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 7 of 27 Page ID #:36



  1   U.S. Const. amend. V. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim
  2   18 U.S.C. §981(g)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13-14
  3   18 U.S.C. §§983(a)(1)(A)(i), (a)(2).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
  4   18 U.S.C. §983(a)(1)(A)(ii).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
  5   18 U.S.C. §983(a)(4)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                              v
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 8 of 27 Page ID #:37



  1                                              I.
  2                                        INTRODUCTION
  3         Just three weeks ago, the Defendant U.S. government searched a private safe
  4   deposit box facility with a criminal seizure warrant. Instead of searching only the boxes
  5   named in the warrant, however, the government searched and seized the entire walls of
  6   more than 600 boxes, which included the opening and seizing of the contents of
  7   individual, private, anonymously held safe deposit boxes that were not named in the
  8   warrant. This violated the Fourth Amendment to the U.S. Constitution. To compound
  9   the government’s improper conduct, it also informed box holders that if they wanted to
 10   get back their property back, they had to identify themselves and provide personal
 11   information to government law enforcement agents. This violated the Fifth Amendment.
 12         As a result of the government’s illegal and improper conduct, Plaintiffs have filed
 13   a class action complaint to obtain return of class members’ property and to enjoin the
 14   government from continuing to violate the class members’ constitutional rights. Plaintiff
 15   class representatives also now apply for a temporary restraining order to seek expedited
 16   injunctive and declaratory relief.
 17                                              II.
 18                                           FACTS
 19   A.    Background on US Private Vault Safe Deposit Boxes
 20         Since 2011, US Private Vaults (“USPV”) has operated a facility offering private
 21   safe deposit boxes for rent to the public at 9182 West Olympic Boulevard in Beverly
 22   Hills, and houses several hundred safe deposit boxes of varying sizes, each secured by
 23   its own lock and key. USPV has marketed the safe deposit services to the general public.
 24   See, https://www.usprivatevaults.com/uspv-vs-bank-safe-deposit-box.
 25         USPV leases these boxes to the public under yearly leases and provides security
 26   and insurance for their contents. USPV does not keep a key to any rented boxes, which
 27   means that the only person with the ability to open the box is the renter or the renter’s
 28                                              1
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 9 of 27 Page ID #:38



  1   authorized designee. According to USPV’s website, it: 1) has been operating in Beverly
  2   Hills since 2011; 2) provides several advantages that are unavailable at bank safety
  3   deposit boxes; 3) insures its boxes (up to $500,000/box), a service banks do not offer;
  4   4) does not hold keys to their clients’ boxes; banks keep a key; 5) is not subject to
  5   federal banking rules that could mandate “bank           holidays” or a suspension of
  6   withdrawals in case of an economic crisis; 6) provides box access in much less time than
  7   at a bank, “in 5 minutes;” 7) is not subject to probate lock out upon the death of the box
  8   owner; and 8) offers a wider selection of box sizes than do banks. Id.
  9         Security at USPV is handled by ADT, a publicly traded security company which
 10   has over $5 billion in revenue and operates “the largest network of security professionals
 11   in the United States.” USPV provides several enhanced privacy and security features to
 12   protect against the theft of personal identifying information, including: a) customers are
 13   identified by encrypted biometric information in the form of an iris scan; b) USPV does
 14   not maintain keys to its customers’ safe deposit boxes, who access their boxes through
 15   iris scan or biometric hand geometry scan; c) 24/7 video monitoring at ADT’s central
 16   station, as well as motion detectors, heat sensors, and other sophisticated security
 17   measures to detect the presence of intruders after regular business hours. Id.
 18         USPV has between 600 and 1000 safe deposit boxes rented to hundreds of
 19   different customers. Civil Minutes, ECF 17, John Doe v. United States of America, et
 20   al, CD/CA No. 2:21-cv-02803-RGK-MAR, p. 2.
 21   B.    Government seizure of Plaintiffs’ property from USPV boxes
 22         From March 22, 2021 through March 26, 2021, federal law enforcement agents
 23   acting at the direction of the United States Attorney’s Office for the Central District of
 24   California conducted a search of USPV and seized every safe deposit box contained in
 25   the facility. The Defendant government confirmed that it seized all of the boxes at
 26   USPV and claims it searched the contents of each box pursuant to a sealed criminal
 27   seizure warrant. Id. The government is refusing to return box holders’ property unless
 28                                               2
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 10 of 27 Page ID #:39



  1   they waive their Fifth Amendment rights against self-incrimination, i.e., every box holder
  2   who seeks return of their property will be subject to a criminal investigation. Id. at p.
  3   3; see also No. 2:21-cv-02803, ECF 7, 3:15-22.1
  4         In addition, to make a “claim” for return of their property, a box holder must fill
  5   out and submit a form to the FBI containing their full name, address, e-mail address and
  6   telephone contact information. Id; see also www.forms.fbi.gov/uspvclaims (“To make
  7   a claim for property stored at U.S. Private Vaults in Beverly Hills, California, please
  8   provide the following information. An FBI agent will contact you for additional
  9   details.”). The form also includes a warning that it is a federal crime to knowingly make
 10   any false statements concerning the facts on the form. Id.
 11         While the searches of the Plaintiffs’ USPV safe deposit boxes and seizures of their
 12   property were being executed, box holders were told by law enforcement officers that
 13   to contest the seizure of their property they must fill out a claim form online at
 14   www.forms.fbi.gov/uspvclaims, and then the FBI within 30-60 days will send those box
 15   holders notices of seizure to initiate civil administrative forfeiture proceedings against
 16   the property. Declaration of Eric Honig, ¶8.
 17   C.    Plaintiffs each rent a USPV box, maintain control of the box key, and stored
 18         personal property in their respective box, and have filed this class action seeking
 19         injunctive and declaratory relief.
 20         Plaintiffs each rent a safe deposit box at USPV, were provided keys to their
 21   personal box, and maintain and have maintained exclusive control over their box since
 22   in and before March 2021. Each of Plaintiffs store and have stored valuable personal
 23   property and/or currency in their box, none of which is contraband. Plaintiffs have never
 24   defaulted on their box lease payments. Class Action Complaint, ECF 1, ¶11; see also
 25
            Many of the facts the Court relied upon in issuing its minute order, supra, were
            1
 26 taken from facts sworn to in that case in an attorney’s declaration in support of a John
    Doe client. Those facts also for the most part support this Application. See Exhibit A,
 27 Declaration of Ariel A. Newman.
 28                                               3
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 11 of 27 Page ID #:40



  1   Declarations of Does 1-6 Plaintiff Class Representatives, ¶¶1-5. Accordingly, Plaintiffs
  2   bring this class action on behalf of themselves and on behalf of the class, defined as
  3   follows: “All persons and/or entities who maintained a safe deposit box at US Private
  4   Vaults, located at 9182 West Olympic Boulevard, Beverly Hills, CA 90212 during the
  5   month of March 2021.”
  6   D.    Injunctive relief requested in Class Action Complaint and TRO.
  7         In this class action Plaintiffs allege the government’s conduct in opening and
  8   searching their individual boxes violated the Fourth and Fifth Amendment, and are
  9   seeking the following injunctive relief, inter alia: 1) prompt return of their personal
 10   property; 2) allowing class members to file claims to their personal property in the name
 11   of a pseudonym; 3) extending and/or staying the deadlines for class members to file
 12   claims in any administrative and/or judicial forfeiture proceedings instituted by the
 13   Defendant government against the class members’ personal property pending the Court’s
 14   determinations as to whether the searches and seizures violated the Fourth or Fifth
 15   Amendment; 4) allowing class members to file civil forfeiture claims to their personal
 16   property in the name of “Doe” in any administrative or judicial civil forfeiture
 17   proceeding; 5) staying discovery in any judicial forfeiture proceedings instituted by the
 18   Defendant government against the class members’ personal property pending the Court’s
 19   determinations as to whether the searches and seizures violated the Fourth or Fifth
 20   Amendments; and 6) prohibiting disposal of the safe deposit box “nests” and boxes to
 21   preserve box holders’ ability to use their keys to access their boxes so as to establish
 22   their ownership of the property within. ECF 1, Class Action Complaint, p. 13, ¶¶b
 23   through g.
 24                                             III.
 25                                   APPLICABLE LAW
 26   A.    Applicable law for granting TROs.
 27         While a preliminary injunction is intended to preserve the status quo pending a
 28                                              4
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 12 of 27 Page ID #:41



  1   judgment on the merits, a TRO is intended to preserve the status quo only until a
  2   preliminary injunction hearing can be held. ECR 17, supra, citing Hoechst Diafoil Co.
  3   v. Nan Ya Plastics Corp., 174 F.3d411, 422 (4th Cir. 1999)(citing Granny Goose Foods,
  4   Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S.
  5   423, 439 (1974). “Consequently, [TROS] are of limited duration, not – like preliminary
  6   injunctions – of indefinite duration.” Id. Also, where a TRO may be granted without
  7   notice to the adverse party under limited circumstances, a preliminary injunction cannot
  8   be granted without notice. Fed.R.Civ.P. 65(a)-(b).
  9         The standard for a TRO is “substantially identical” to the standard for a
 10   preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d
 11   832, 839 n. 7 (9th Cir. 2001). To obtain either, the moving party must show 1) a
 12   likelihood of success on the merits; 2) a likelihood of irreparable harm to the moving
 13   party in the absence of preliminary relief; 3) that the balance of equities tips in favor of
 14   the moving party; and 4) that an injunction is in the public interest. Winter v. Natural
 15   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The court also may apply a sliding scale
 16   test, whereby the elements of the Winter test are balanced “so that a stronger showing of
 17   one element may offset a weaker showing of another.” Alliance for the Rockies v.
 18   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The moving party has the burden of
 19   persuasion. Hill v. McDonough, 547 U.S. 573, 584 (2006).
 20   B.    Legal authority in support of the requested TROs.
 21         1.     Plaintiffs have standing to seek a TRO.
 22         To demonstrate Article III standing to make a claim for return of property, a
 23   claimant must have “a sufficient interest in the property to create a case or controversy.”
 24   This burden is not a heavy one, at least at the initial stages of a lawsuit. A claimant need
 25   demonstrate only a colorable interest in the property, for example, by showing actual
 26   possession, control, title, or financial stake, or ownership in property that is in dispute.
 27   U.S. v. Real Property Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134,
 28                                                5
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 13 of 27 Page ID #:42



  1   1140 (9th Cir. 2008)(in their pleadings, the claimants specifically alleged an ownership
  2   interest in the defendant properties, which was sufficient at the initial stages of the
  3   litigation to establish that they had standing to challenge the civil forfeiture action); see
  4   also Doe #1 v. Trump (D. Or. 2020) 335 F.R.D. 416, 429 (court found class
  5   representatives demonstrated standing to seek injunctive relief since they were under
  6   threat of suffering an “injury in fact” that was concrete and particularized, the threat must
  7   be actual and imminent, it was fairly traceable to the challenged action of the defendant,
  8   and it was likely that a favorable judicial decision would prevent or redress the injury.”).
  9         In their Class Action Complaint, the Plaintiffs specifically alleged that they
 10   maintained safe deposit boxes at USPV and/or ownership of the personal property within
 11   those boxes and identified the box numbers, that the government searched their boxes
 12   and took their property, and that they would have to reveal their identities to the
 13   government to obtain return of their property. ECF 1, Class Action Complaint, ¶11; see
 14   also Declarations of Doe Plaintiff Class Representatives, ¶¶1-5. At the very minimum,
 15   Plaintiffs have established a colorable interest in the subject safe deposit boxes and the
 16   personal property that was stored within the boxes by alleging ownership, actual
 17   possession, and/or control of the boxes and property – and thus a financial stake in these
 18   proceedings – so that their standing to represent their own interests and that of the class
 19   members in all of the safe deposit boxes cannot reasonably be in dispute.
 20         2.     Plaintiffs request the Court to order the Defendant government to
                   produce the search warrant and return relating to the USPV boxes.
 21
            The officer executing a search and seizure warrant must give a copy of the warrant
 22
      and a receipt for the property taken to the person from whom the property was taken.
 23
      Fed.R.Crim.P. 41(f)(1)(C). In this case, the government opened each of Plaintiffs’
 24
      individual safe deposit boxes. Plaintiffs, however, have not received a copy of the
 25
      warrant allowing the government the authority to open either their individual boxes or
 26
      the class members’ boxes.
 27
 28                                                6
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 14 of 27 Page ID #:43



  1         In addition, an officer present during the execution of the warrant must prepare
  2   and verify an inventory of any property seized. The officer executing the warrant also
  3   must promptly return it – together with a copy of the inventory – to the magistrate judge
  4   designated on the warrant, and the court must, on request, give a copy of the inventory
  5   to the person from whom the property was taken. Rule 41(f)(1)(B) and (D). Plaintiffs
  6   also have not received a copy of any inventory the government has taken as to each of
  7   their individual boxes or the class members’ boxes.
  8         Accordingly, Plaintiffs hereby request this Court to order the government to
  9   produce a copy of the warrant, and all inventories taken of both their individual boxes
 10   and the class members’ boxes.
 11         3.     Plaintiffs request the Court to enjoin the Defendant government from
                   conducting any further investigation of class members and their
 12                property pending a determination by the Court whether there was
                   particularized probable cause as to the search of their individual safe
 13                deposit boxes and seizure of their property.
 14         The Court should restrain the government from further violating Plaintiffs’ and
 15   class members’ Fourth Amendment rights. The Fourth Amendment provides, “no
 16   Warrants shall issue, but upon probable cause . . . and particularly describing the place
 17   to be searched, and the persons or things to be seized.” U.S. Const. amend. IV. Here,
 18   in seizing and searching the entirety of the boxes, the government undoubtedly impinged
 19   on Plaintiffs’ and the class members’ Fourth Amendment rights. Indeed, by opening the
 20   boxes, the government trespassed on their property, and infringed their reasonable
 21   expectations of privacy. See United States v. Jones, 565 U.S. 400, 407 (2012).
 22         Nor does the warrant alter this conclusion. For a warrant to be valid, it “must []
 23   give legal, that is, not overbroad, instructions. Under the Fourth Amendment, this means
 24   that ‘there [must] be probable cause to seize the particular thing[s] named in the
 25   warrant.’” United States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009)
 26   (citation omitted). Thus, “a warrant must ‘be no broader than the probable cause on
 27   which it is based.” United States v. Nora, 765 F.3d 1049, 1060 (9th Cir. 2014)(citation
 28                                               7
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 15 of 27 Page ID #:44



  1   omitted).
  2      Here, the government cannot establish it had probable cause to believe every box
  3   contained evidence of a crime. Since it did not know the owner(s), it could have no
  4   actual evidence as to what a particular box contained. And, plainly, speculation or
  5   hunches are not enough. See United States v. Johnson, 256 F.3d 895, 905 (9th Cir. 2001)
  6   (“‘hunches’ are insufficient to establish reasonable suspicion, let alone probable cause.”)
  7   (quoting United States v. Wardlow, 528 U.S. 119, 123-24 (2000)); United States v.
  8   Howard, 828 F.2d 552, (9th Cir. 1987)(“mere speculation . . . is not enough to establish
  9   the probable cause”).
 10         To this end, the constitutional principle is clear: “probable cause to believe that
 11   a stolen lawnmower may be found in a garage will not support a warrant to search an
 12   upstairs bedroom[.]” United States v. Ross, 456 U.S. 798, 824 (1982). Similarly,
 13   “[p]robable cause to believe that a container placed in the trunk of a taxi contains
 14   contraband or evidence does not justify a search of the entire cab.” Id.
 15         The same is true here. Even if the government had probable cause to believe one
 16   or more boxes would contain evidence of a crime – which it has not established – that
 17   would not allow it to search all of the boxes. Yet that appears to be exactly what
 18   happened. To prevent further Fourth Amendment violations, the Court should restrain
 19   the government from: 1) any additional search of Plaintiffs’ and the class members’
 20   boxes, and 2) using any information already learned, until the Court can decide the
 21   merits of the Fourth Amendment claim. See Mockaitis v. Harcleroad, 104 F.3d 1522,
 22   1532 (9th Cir. 1997)(approving an injunction to prohibit “further violation . . . [of] the
 23   Fourth Amendment”).
 24         4.     Plaintiffs request the Court to enjoin the Defendant government from
                   informing potential class members that they must provide personal
 25                information to the government as a condition to claiming return of
                   their property.
 26
            The Court should restrain the government from insisting Plaintiffs and the class
 27
 28                                               8
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 16 of 27 Page ID #:45



  1   members waive their Fifth Amendment right against self-incrimination to obtain return
  2   of their property. The government has taken the position that it will not return any
  3   property unless the owners identify themselves by name. It has also announced a plan
  4   to criminally investigate anyone who so identifies themselves. This is constitutionally
  5   untenable.
  6         Plaintiffs and the class members have a fundamental right to their property. See
  7   Evers v. County of Custer, 745 F.2d 1196 1201 (9th Cir. 1984)(“A property owner’s right
  8   to exclude others is ‘universally held to be a fundamental element of the property
  9   right.’”) (citation omitted). They cannot be forced to waive their Fifth Amendment rights
 10   to exercise it. See Simmons v. United States, 390 U.S. 377, 394 (1968)(“we find it
 11   intolerable that one constitutional right should have to be surrendered in order to assert
 12   another.”). Yet that is exactly the government’s proposal.
 13         The Court should intervene. The Fifth Amendment privilege against
 14   self-incrimination is broad. It “can be asserted in any proceeding, be it civil, criminal,
 15   administrative, judicial, investigative or adjudicatory.” Doe v. Glanzer, 232 F.3d 1258,
 16   1263 (9th Cir. 2000). Moreover, it “does not depend upon the likelihood, but upon the
 17   possibility of prosecution and also covers those circumstances where the disclosures
 18   would not be directly incriminating, but could provide an indirect link to incriminating
 19   evidence.” Id. (internal quotations omitted).
 20         Here, given the government’s announced intentions, its position of forcing
 21   Plaintiffs and class members to provide their names to contest the seizure of their
 22   property raises the possibility of prosecution. As such, the government’s position
 23   violates the Fifth Amendment. The Court, therefore, should restrain the government
 24   from continuing its unconstitutional conduct.
 25
 26
 27
 28                                               9
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 17 of 27 Page ID #:46



  1         5.     Plaintiffs, on behalf of themselves and the class members, request the
                   court to allow them to file claims for return of their property using a
  2                pseudonym; alternatively, Plaintiffs request the Court to appoint a
                   special master to administer class members’ claims to boxes and
  3                property.
  4         As shown above, the government is refusing to return class member box holders’
  5   property unless they waive their Fifth Amendment rights against self-incrimination, i.e.,
  6   every box holder who seeks return of their property will be subject to a criminal
  7   investigation. Class members should not have to be subjected to such an investigation
  8   simply because they are asking for their property to be returned, particularly here, where
  9   the government did not have particularized probable cause to search the individual
 10   boxes.
 11         “[A] party may preserve his or her anonymity in judicial proceedings in special
 12   circumstances when the party's need for anonymity outweighs prejudice to the opposing
 13   party and the public's interest in knowing the party's identity. Does I thru XXIII v.
 14   Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000), citing S. Methodist Univ.
 15   Ass'n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 713 (5th Cir. 1979)("the
 16   cases affording plaintiff anonymity all share several characteristics . . . . The plaintiffs
 17   in those actions, at the least, divulged personal information of the utmost intimacy; many
 18   also had to admit that they either had violated state laws or government regulations or
 19   wished to engage in prohibited conduct. . . . . Furthermore, all of the plaintiffs previously
 20   allowed in other cases to proceed anonymously were challenging the constitutional,
 21   statutory or regulatory validity of government activity.")
 22         The Ninth Circuit has held that pseudonyms are specifically allowed when the
 23   anonymous party is “compelled to admit [his or her] intention to engage in illegal
 24   conduct, thereby risking criminal prosecution.” Does I thru XXIII, supra, 214 F.3d at
 25   1068 (emphasis added), citing Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981)(“The
 26   public right to scrutinize governmental functioning, is not so completely impaired by a
 27   grant of anonymity to a party as it is by closure of the trial itself. Party anonymity does
 28                                                10
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 18 of 27 Page ID #:47



  1   not obstruct the public's view of the issues joined or the court's performance in resolving
  2   them. The assurance of fairness preserved by public presence at a trial is not lost when
  3   one party's cause is pursued under a fictitious name.”)(citation omitted).
  4         It should be undisputed that the class members’ need for anonymity outweighs any
  5   possible prejudice to the government and the public's interest in knowing their identity,
  6   since they risk a criminal investigation and prosecution should they have to reveal their
  7   identities to law enforcement simply to obtain return of their property. Steffel v.
  8   Thompson, 415 U.S. 452, 459, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974)(“It is not necessary
  9   that petitioner first expose himself to actual arrest or prosecution to be entitled to
 10   challenge a statute that he claims deters the exercise of his constitutional rights.”).
 11         Here, Plaintiffs have identified their safe deposit box numbers and provided a
 12   summary of the box contents. This should be more than sufficient for them to establish
 13   their identities and their interests in their specific boxes. The government does not need
 14   their name, address, telephone number, etc. to agree to return their property.
 15         Alternatively, the Court may appoint a special master to review the individual
 16   class members’ claims to their boxes and property to avoid subjecting themselves to
 17   unnecessary scrutiny and compelled waiver of their Fifth Amendment rights by the
 18   Defendant government. Fed.R.Civ.P. 53(a)(1)(C)( court may appoint a master only to
 19   “address pretrial and post trial matters that cannot be effectively and timely addressed
 20   by an available district judge or magistrate judge of the district.”); Hilao v. Estate of
 21   Marcos,103 F.3d 767, 772 (9th Cir. 1996)(court appointed a special master to supervise
 22   proceedings related to the compensatory-damage phase of the trial in connection with
 23   the class); LaDue v. LaFrance Corp., 2006 U.S. Dist. LEXIS 63166 (E.D. Tex. Oct. 27,
 24   2006)(court appointed a special master to determine whether Plaintiff had properly
 25   invoked his Fifth Amendment privilege). The special master can administer both
 26   administrative and judicial claims to the class members’ property.
 27
 28                                               11
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 19 of 27 Page ID #:48



  1         6.       Plaintiffs request the Court to order an extension or temporary
                     suspension of the deadlines for filing claims in administrative and
  2                  judicial forfeiture proceedings instituted by the government against the
                     class members’ personal property, at lease until the Court determines
  3                  the constitutionality of the search and seizure of their property.
  4         Plaintiffs have alleged that the government unconstitutionally searched and/or
  5   otherwise took possession of the safe deposit boxes and personal property inside. To
  6   make a “claim” for return of their property, a box holder must fill out and submit a form
  7   to the FBI containing their full name, address, e-mail address and telephone contact
  8   information.
  9         Plaintiff assumes the government’s use of the word “claim” is meant to be in the
 10   context of a class member filing a claim contesting administrative forfeiture of their
 11   property after the government, within 60 days of seizure, serves the class member with
 12   notice of seizure of their property. 18 U.S.C. §§983(a)(1)(A)(i), (a)(2). In fact, law
 13   enforcement officers searching the boxes and seizing the property inside told box
 14   holders/class members that the FBI would be sending them forfeiture seizure notices
 15   within 30-60 days if they filled out the FBI “claim” form online. Plaintiffs are unaware
 16   of any other federal statutory procedure for someone to file a “claim” for the return of
 17   their property after the government conducts a search and takes possession of the
 18   property.
 19         If that is true, since Plaintiffs in this case are seeking a determination by this Court
 20   as to the constitutionality of the government’s search and seizure of the class members’
 21   safe deposit boxes and property, they contend that it would be most efficient and
 22   economical for the Court to decide the issue of probable cause before the class members
 23   are forced to hire separate attorneys to contest administrative forfeiture of their property
 24   and/or before a special master would have to start sifting through and reviewing claims.
 25   Accordingly, Plaintiffs are requesting the Court to extend or suspend the deadline (35
 26   days after being served with notice of seizure) for class members to file administrative
 27   claims to contest forfeiture of their property.
 28                                                12
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 20 of 27 Page ID #:49



  1         Should the Defendant government decide to forgo serving the class members with
  2   administrative notices of seizure, and instead file a judicial forfeiture case directly with
  3   the Court pursuant to 18 U.S.C. §983(a)(1)(A)(ii) – in which no notice is required if the
  4   Government files a civil judicial forfeiture action against the property before the 60-day
  5   period expires – then Plaintiffs similarly request an order from the Court to extend,
  6   suspend or stay the 30-day deadline for class members to file a judicial claim in the
  7   forfeiture proceeding. See §983(a)(4)(A). Plaintiffs, again, contend that the Court
  8   should rule on the constitutionality of the search and seizures only once, before the Court
  9   is inundated with hundreds of claims.
 10         On the other hand, if the government is not seeking either to administratively or
 11   judicially forfeit the class members’ property, Plaintiffs in their class action complaint
 12   are entitled to return of their property. See Class Action Complaint, ECF 1, ¶¶39-41
 13   (Second Cause of Action), requesting the Court to order the return of Plaintiffs’ and class
 14   members’ property pursuant to Fed.R.Crim.P. 41(g)(“A person aggrieved by an unlawful
 15   search and seizure of property or by the deprivation of property may move for the
 16   property's return”). Accordingly, Plaintiffs request the Court to order the government
 17   to state its intentions regarding the disposition of their property taken from their safe
 18   deposit boxes, so that the Court can determine the appropriate injunctive relief.
 19
            7.     Plaintiffs request the Court to stay discovery in any judicial forfeiture
 20                proceedings instituted by the government against the class members’
                   personal property pursuant to 18 U.S.C. §983 pending the Court’s
 21                determinations as to whether the searches of their boxes and seizures
                   of their property violated the Fourth and/or Fifth Amendment.
 22
            For the same reasons Plaintiffs herein have requested a suspension of the claim
 23
      filing deadlines regarding any judicial civil forfeiture case the government may file
 24
      against property taken from their USPV safe deposit boxes, Plaintiffs also request the
 25
      Court to order a stay of discovery in any such judicial forfeiture case (until the Court
 26
      determines the constitutionality of the box searches and seizures). 18 U.S.C.
 27
 28                                               13
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 21 of 27 Page ID #:50



  1   §981(g)(2)(upon motion of a claimant, the court shall stay the civil forfeiture proceeding
  2   with respect to the claimant if the court determines that a) the claimant is the subject of
  3   a related criminal investigation, b) the claimant has standing to assert a claim in the civil
  4   forfeiture proceeding, and c) continuation of the forfeiture proceeding will burden the
  5   right of the claimant against self-incrimination in the related investigation).
  6         All three factors are met here. First, the government has acknowledged it is
  7   conducting a continuing investigation of the boxes, the box holders and the property the
  8   government took from the boxes. Second, as shown above, Plaintiffs and the class
  9   members have standing to contest the search of their respective boxes they identified
 10   herein and the seizure and forfeiture of their property held in the boxes. Third, as also
 11   shown above, Plaintiffs and the class members have maintained that their Fifth
 12   Amendment rights are burdened by the government’s continuing investigation.
 13         Accordingly, Plaintiffs request the Court to stay discovery regarding any class
 14   member claimant until the Court determines the constitutionality of the Defendant
 15   government’s searches and seizures of property from their safe deposit boxes.
 16
            8.     Plaintiffs request the Court to enjoin the Defendant government from
 17                destroying and/or disposing of the safe deposit box nests and individual
                   safe deposit boxes, so as to allow access to the boxes using the box
 18                holders’ keys issued by USPV, and enjoin Defendant from depositing
                   into a financial institution any currency seized from the boxes, so that
 19                Plaintiffs and class members can first have the currency scientifically
                   tested.
 20
            Under its inherent power to control litigation, a district court may levy sanctions,
 21
      including dismissal of the action, for spoliation of evidence. Leon v. IDX Sys. Corp.,
 22
      464 F.3d 951, 958 (9th Cir.2006)(citing Anheuser–Busch, Inc. v. Natural Beverage
 23
      Distribs., 69 F.3d 337, 348 (9th Cir.1995)). Sanctions may issue only when a party had
 24
      some notice that the evidence was potentially relevant. Leon, 464 F.3d at 959; United
 25
      States v. Kitsap Physicians Serv., 314 F.3d 995, 1001 (9th Cir.2002); Akiona v. United
 26
      States, 938 F.2d 158, 161 (9th Cir.1991). A party does not engage in spoliation when,
 27
 28                                                14
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 22 of 27 Page ID #:51



  1   without notice of the evidence's potential relevance, it destroys the evidence according
  2   to its policy or in the normal course of its business. U.S. v. $40,955.00 in U.S. Currency
  3   554 F.3d 752, 758 (9th Cir. 2009).
  4         In the Class Action Complaint, Plaintiffs are asking the Court to enjoin the
  5   government from destroying and/or disposing of the safe deposit box nests and
  6   individual safe deposit boxes, so as to allow access to the boxes using the box holders’
  7   keys issued by USPV – which can help establish their ownership of the personal property
  8   therein. Plaintiffs also are asking the Court to enjoin the government from depositing
  9   into a financial institution any currency seized from the boxes, so that Plaintiffs and class
 10   members can have the currency scientifically tested – so as to refute any claim by the
 11   government that it has detected the presence of drugs or their scent on the currency.
 12   Class Action Complaint, ECF 1, Fifth Clause of Action, ¶¶50-51.
 13         It has been less than three weeks since the Defendant government completed its
 14   search of the safe deposit boxes at USPV and its seizure of the Plaintiffs and class
 15   members’ personal property held within the boxes. The government formally is on
 16   notice of Plaintiffs’ injunctive request in the Complaint and herein, although Plaintiffs
 17   hope and assume the government would know better and not already have destroyed or
 18   disposed of the boxes, locks, and currency stored in the boxes.
 19         Accordingly, Plaintiffs hereby request the Court to enjoin the government from
 20   spoliation of the evidence.
 21                                               IV.
 22                                         DISCUSSION
 23         As stated above, for issuance of either a TRO or injunction, the moving party must
 24   show 1) a likelihood of success on the merits; 2) a likelihood of irreparable harm to the
 25   moving party in the absence of preliminary relief; 3) that the balance of equities tips in
 26   favor of the moving party; and 4) that an injunction is in the public interest.
 27         Plaintiffs have established a strong likelihood that they will succeed on the merits
 28                                                15
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 23 of 27 Page ID #:52



  1   of their Rule 41(g) and Class Action declaratory and injunctive relief claims seeking to
  2   enjoin the government from continuing to violate their constitutional rights. Plaintiffs
  3   need show only that there are “serious questions going to the merits” where, as here, the
  4   “the balance of hardships tips sharply in . . . [P]laintiff’s favor.” Alliance for the Wild
  5   Rockies v. Cottrell, 632 F.3d at1134-35.
  6         As for Plaintiffs’ relief requested pursuant to Rule 41(g), where, as here, no
  7   criminal proceeding is pending against Plaintiffs, a district court is to consider four
  8   discretionary factors before reaching the merits of the motion. Ramsden v. United States,
  9   2 F.3d 322, 324-325 (9th Cir. 1993). Not all factors must weigh in the movant’s favor
 10   in order for the district court to exercise jurisdiction; rather, the court is to engage in a
 11   balancing test. Id. at 326.
 12         First, the government is displaying a callous disregard for Plaintiffs’ constitutional
 13   rights. The government did not have probable cause to search Plaintiffs’ safe deposit
 14   boxes or to believe that Plaintiffs’ property in the boxes were involved in criminal
 15   activity. In continuing to hold Plaintiffs’ personal property unless Plaintiffs surrender
 16   their Fifth Amendment rights by identifying themselves and submitting to a federal
 17   investigation, the government is displaying a callous disregard for Plaintiff’s
 18   constitutional rights.
 19         Second, as the holder of safe deposit boxes at USPV, Plaintiffs have privacy,
 20   property and individual Fourth Amendment rights in their boxes. United States v.
 21   Chadwick, 433 U.S. 1, 11 (1977)(“By placing personal effects inside a double-locked
 22   footlocker, respondents manifested an expectation that the contents would remain free
 23   from public examination.”), abrogated on other grounds by California v. Acevedo, 500
 24   U.S. 565 (1991); United States v. Spilotro, 800 F.2d 959, 962 (9th Cir. 1986)(defendant
 25   had standing to challenge the search of his safe deposit box.”); United States v.
 26   Wetselaar, 2013 WL 8206582, at *10 (D. Nev. Dec. 31, 2013)(“[A]s renters of those
 27   boxes, Defendants had a reasonable expectation of privacy in the contents, which include
 28                                                16
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 24 of 27 Page ID #:53



  1   the space inside the box and the inner metal liner itself.”). Plaintiffs’ need for return of
  2   these valuable items is demonstrated by their expected safe storage of their property at
  3   USPV.
  4         Third, the government has indicated that it will continue to deprive Plaintiffs of
  5   the use of their property and continue to violate their constitutional rights under the
  6   Fourth and Fifth Amendments. “[T]he deprivation of constitutional rights
  7   ‘unquestionably constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990,
  8   1002 (9th Cir. 2012)(quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); Nat’l Urb.
  9   League v. Ross, 484 F. Supp. 3d 802, 806 (N.D. Cal. 2020)(same); Fyock v. City of
 10   Sunnyvale, 25 F. Supp. 3d 1267, 1282 (N.D. Cal. 2014)(“[i]rreparable harm is presumed
 11   if plaintiffs are likely to succeed on the merits because a deprivation of constitutional
 12   rights always constitutes irreparable harm”).
 13         Fourth, Plaintiffs have no other avenue by which to seek vindication of their
 14   rights. At this time, Plaintiffs do not have a criminal or civil forfeiture proceeding in
 15   which to file a motion to suppress their unlawfully seized property. Cox v. United States,
 16   2008 WL 477877, at *6 (D. Ariz. Feb. 19, 2008)(rejecting the government’s argument
 17   that the movant had an adequate remedy at law because he could challenge the legality
 18   of search warrants if criminal proceedings ever were instituted against the movant).
 19         As for Plaintiffs’ other declaratory and injunctive relief claims, the government’s
 20   current conduct would result in continuing invasions and violations of Plaintiff’s Fourth
 21   and Fifth Amendment rights to be free from unreasonable searches and seizures and to
 22   be afforded due process, unless and until Plaintiff agrees to surrender Plaintiff’s Fifth
 23   Amendment rights against self-incrimination. Both declaratory and injunctive relief are
 24   necessary to enjoin the government from retaining Plaintiffs’ personal property.
 25         As shown above, Plaintiffs also will continue to suffer immediate and irreparable
 26   injury. The government’s refusal to return their property without disclosure of Plaintiffs’
 27   personal identifying information means that the deprivation of property is ongoing.
 28                                               17
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 25 of 27 Page ID #:54



  1         The balance of equities and public interest favor Plaintiffs, since “it is always in
  2   the public interest to prevent the violation of a party’s constitutional rights.” Melendres,
  3   695 F.3d at1002 (citation and internal quotation marks omitted). The government here
  4   has shown that it is and will continue to interfere with the constitutional rights of
  5   Plaintiffs and the class members, it is in the public interest to enjoin the continuation of
  6   such violations.
  7                                               V.
  8                                        CONCLUSION
  9         Based on the foregoing, Plaintiffs hereby request that the Court grant the relief
 10   requested above and in the proposed order lodged concurrently herewith.
 11
 12   Dated: April 15, 2021             Respectfully submitted,
 13                                     LAW OFFICE OF ERIC HONIG
                                        A Professional Law Corporation
 14
                                        RICHARD M. BARNETT
 15
                                        ERIC D. SHEVIN
 16
                                        CHERNIS LAW GROUP P.C.
 17
                                        PAUL L. GABBERT
 18
 19                                     /s/
                                        ________________________________
 20                                     ERIC HONIG
                                        Attorneys for Plaintiff and the Class
 21
 22
 23
 24
 25
 26
 27
 28                                               18
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 26 of 27 Page ID #:55



  1                            DECLARATION OF ERIC HONIG
  2         I, Eric Honig, state and declare as follows:
  3         1.     I have personal knowledge of the facts hereinafter stated, and if called upon
  4   to testify, I could and would competently testify thereto.
  5         2.     I am counsel of record for the Plaintiff Class Representatives in this action.
  6         3.     This declaration is in support of Plaintiffs’ application for a temporary
  7   restraining order relating to the relief sought in the Class Action Complaint filed in this
  8   action.
  9         4.     Prior to filing the Complaint and this Application, I sent an e-mail to
 10   Assistant U.S. Attorney Andrew Brown at andrew.brown@usdoj.gov informing him of
 11   the filing of the Complaint and the intended filing of the TRO application. Mr. Brown
 12   is counsel for the Defendant government in a related criminal case.
 13         5.     Plaintiffs are filing this Application with the Court’s ECF system after filing
 14   the Class Action Complaint.
 15         6.     Immediately after filing this Application, I will e-mail AUSA Brown a copy
 16   of the Complaint, Application, Declarations and Exhibits, and Proposed Order.
 17         7.     Exhibit A is a true and correct copy of the Declaration of Ariel A. Newman,
 18   ECF 7-2, filed in John Doe v. United States of America, et al, CD/CA No. 2:21-cv-
 19   02803-RGK-MAR.
 20         8.     Since the March 22-26, 2021 searches of the class members’ safe deposit
 21   boxes at US Private Vault, I have been contacted by several potential class members who
 22   held boxes there. They informed me that while the searches of their safe deposit boxes
 23   and seizures of their property were being executed, they were told by law enforcement
 24   officers conducting the searches and seizures that if they must fill out a claim form
 25   online at www.forms.fbi.gov/uspvclaims to contest the seizures, and that within 30-60
 26   ///
 27   ///
 28                                               19
Case 2:21-cv-03254-CBM-SK Document 6 Filed 04/15/21 Page 27 of 27 Page ID #:56



  1   days the FBI would be sending box holders notices of seizure to initiate civil
  2   administrative forfeiture proceedings against their property.
  3         I certify under penalty of perjury of the laws of the United States of America that
  4   the foregoing is true and correct. Executed on April 15, 2021at Marina del Rey,
  5   California.
  6                                   /s/ Eric Honig
                                      ERIC HONIG
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              20
